t c memo united_states tax_court fariborz assaderaghi and miao-fen lin petitioners v commissioner of internal revenue respondent docket no filed date mark r shepherd and kristin r wu for petitioners kaelyn j romey for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for unless otherwise indicated all section references are to the internal continued and respectively after concessions the issues for decision are whether petitioner husband fariborz assaderaghi was a trader in securities during and and if so whether petitioners made a timely and effective mark-to-market accounting_method election pursuant to sec_475 continued revenue code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar respondent concedes that petitioners are not liable for the accuracy-related_penalty under sec_6662 for either of the years at issue petitioners concede that they received interest_income of dollar_figure in we use the term trader to refer to a taxpayer who as discussed below engages in a trade_or_business within the meaning of sec_162 of selling securities for his or her own account in their petition petitioners alternatively contend that if mr assaderaghi was an investor and not a trader during the years at issue respondent failed to allow deductions for ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income see sec_212 the expenses of an investor that otherwise satisfy the requirements of sec_212 are deductible under that section as itemized_deductions that are subject_to the floor imposed by sec_67 sec_163 also limits the deductibility of investment_interest see endicott v commissioner tcmemo_2013_199 respondent states that the adjustment to petitioners’ sec_212 deductions is computational and does not address this issue on brief petitioners also do not discuss their sec_212 deductions on brief we need not address this issue further findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts are incorporated herein by this reference petitioners resided in california when they petitioned this court i background mr assaderaghi holds an undergraduate degree from san diego state university and an m s and a ph d in electrical engineering and computer science from the university of california at berkeley his primary background is in physics and mathematics during the years at issue mr assaderaghi was the vice president of engineering at sitime inc sitime where his annual salary in was dollar_figure he typically began his workday at sitime between and a m and finished his workday between and p m he also worked weekends and late hours as necessary to complete sitime projects through date mr assaderaghi was the engineering director at rambus inc he was hired by sitime in date by the time mr assaderaghi left sitime in he was the vice president of both engineering and operations sitime was a small startup tech company in silicon valley that began operations in manufacturing microelectromechanical systems it had between and employees during the time of mr assaderaghi’s employment of those employees approximately reported to mr assaderaghi ii securities transactions mr assaderaghi began buying and selling securities in in he began trading options his trading increased from fewer than trades in to trades in he made trades in of those trades in and in were trades of the same security during the same market day same-day trades thus of mr assaderaghi’s trades were same-day trades in and were same-day trades in during and mr assaderaghi traded through an investment account that he maintained at fidelity brokerage fidelity he traded on a margin_account with fidelity and his trades included security sales call and put options and short_sales to execute his trades he used a software program called fidelity active trader pro active trader pro he installed and used active trader pro on both his work and home computers mr assaderaghi estimated that he made trades in the purchase and sale of the same security during the same market day is also known as a round trip day trade mr assaderaghi’ sec_214 same-day trades in and same-day trades in are the equivalent of and round trip trades in and respectively the parties disagree on the holding_period for mr assaderaghi’s trades that were not same-day trades see infra pp mr assaderaghi executed trades on days in and days in more than half of the trades made in were executed in january june and july he traded on fewer than days in the months of february august and date and on fewer than days in each month from january through date mr assaderaghi made zero trades in date mr assaderaghi generally monitored and traded between and different stocks and options to analyze market trends he researched 9-day and 26-day market indicators and used technical tools such as stock_option pricing moving average convergence divergence and exponential moving averages and looked for oversold and overbought conditionsdollar_figure petitioners contend that mr assaderaghi executed trades on days in and days in petitioners make no citation of the record to support their contentions regarding mr assaderaghi’s frequency of trading see rule e and we cannot find any persuasive evidence in the record to support petitioners’ contentions mr assaderaghi did not record or log his time trading securities he testified however that he spent a significant amount of time each workday and approximately hours each weekend trading studying and analyzing the market by among other things reading the wall street journal and watching market analysis on television we do not find mr assaderaghi’s claims regarding his time spent trading credible particularly in the light of his work commitments at sitime nevertheless even if mr assaderaghi’s estimate of his time spent trading was credible and substantiated it would not alter our conclusion that he was not in the trade_or_business of trading securities within the meaning of sec_162 iii petitioners’ tax reporting and the notice_of_deficiency petitioners reported their gains and losses from mr assaderaghi’s securities transactions as capital_gains_and_losses on each of their through federal_income_tax returns in petitioners engaged leo rosi a certified_public_accountant to prepare their federal_income_tax return mr rosi subsequently prepared petitioners’ and federal_income_tax returns and an amended_return for in date before filing petitioners’ federal_income_tax return mr assaderaghi emailed mr rosi to inquire about declaring trader status and using the mark-to-market method_of_accounting mr rosi did not respond to mr assaderaghi’s inquiry mr rosi lacked expertise and experience in filing income_tax returns for securities traders and was unfamiliar with how to report mark-to-market accounting beginning in and without making a mark-to-market_election petitioners reported their gains and losses from mr assaderaghi’s securities transactions as ordinary_income and loss on a schedule c profit or loss from business attached to their form_1040 u s individual income_tax returndollar_figure petitioners also filed a form 1040x amended u s individual_income_tax_return to amend their original return and report their security losses as ordinary losses on schedule c petitioners filed form sec_1040 for and petitioners reported gross_receipts from securities trading of dollar_figure and dollar_figure for and respectively they claimed deductions for business_losses on their schedules c from the sale of securities of dollar_figure and dollar_figure for and respectively petitioners described their principal business or profession on each schedule c as securities trader petitioners did not file a sec_475 mark-to-market_election with their or form_1040 indeed mr rosi and mr assaderaghi first learned of the requirements of sec_475 in during respondent’s audit of petitioners’ returns subsequently petitioners filed an amended form 1040x for and attached a protective mark-to-market_election pursuant to sec_475 on date respondent issued to petitioners the notice_of_deficiency respondent determined that mr assaderaghi was not a trader and that petitioners had sustained short-term and long-term securities losses for of petitioners reported wage income on form sec_1040 of dollar_figure and dollar_figure for and respectively mr rosi prepared and filed petitioners’ income_tax returns using schedule c in a manner similar to how he analyzed and prepared returns for other client business activity dollar_figure and dollar_figure respectively and short-term and long-term securities losses for of dollar_figure and dollar_figure respectively opinion i burden_of_proof ordinarily the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary with regard to all reasonable requests for information sec_7491 see also 116_tc_438 petitioners do not assert nor have they proven that they are entitled to a shift in the burden_of_proof under sec_7491 accordingly petitioners bear the burden_of_proof with respect to respondent’s deficiency determination the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 ii purchases and sales of securities a trader or investor sec_165 generally allows a deduction for any loss sustained during the taxable_year that is not compensated by insurance or otherwise however sec_165 provides that losses from sales or exchanges of capital assets are allowed only to the extent allowed under sec_1211 and sec_1212 sec_1211 limits the allowance of such losses to the extent of gains from such sales or exchanges plus the lower_of dollar_figure dollar_figure in the case of a married individual filing a separate_return or the excess of such losses over such gains sec_1221 defines a capital_asset as any property held by the taxpayer whether or not connected with his trade_or_business sec_1221 creates an exception to the definition of a capital_asset stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business accordingly taxpayers who are not dealers in securities generally recognize capital_gain or loss upon the sale_or_exchange of their securities rather than ordinary gains or losses if a taxpayer is not a dealer but is engaged in business as a securities trader sec_475 allows the taxpayer to elect the mark-to-market method_of_accounting for securities held in his or her business under the mark-to-market method_of_accounting a trader generally recognizes at the end of the year ordinary gain_or_loss on all securities held in the business as if the securities were sold at the end of the year for fair_market_value sec_475 f a i knish v commissioner tcmemo_2006_268 lehrer v commissioner tcmemo_2005_167 aff’d 279_fedappx_549 9th cir where the trader has not made a proper election the losses are treated as capital losses and are deductible only to the extent of capital_gains plus dollar_figure sec_165 c f b knish v commissioner tcmemo_2006_268 accordingly the proper taxation of gains and losses from a taxpayer’s securities activity depends on whether he or she is a dealer a trader or an investor see 889_f2d_29 2d cir on date the internal_revenue_service published revproc_99_17 1999_1_cb_503 sec superseded by revproc_99_49 1999_2_cb_725 which was clarified modified amplified and superseded by revproc_2002_9 c b during the years at issue revproc_99_17 supra as modified provided the exclusive procedure for traders in securities to make an election to use the mark-to-market method_of_accounting under sec_475 neither party asserts that mr assaderaghi was a dealer_in_securities during the years at issue aff’g in part rev’g in part on another issue and remanding tcmemo_1988_264 89_tc_445 petitioners contend that mr assaderaghi was a trader in and while respondent contends he was an investor generally traders are engaged in the trade_or_business of selling securities for their own account see king v commissioner t c pincite although investors also buy and sell securities for their own account they are not considered to be in the trade_or_business of selling securities see kay v commissioner tcmemo_2011_159 arberg v commissioner tcmemo_2007_244 unlike an investor’s expenses a trader’s expenses are deducted in determining adjusted_gross_income rather than being reported as itemized expenses see eg kay v commissioner tcmemo_2011_159 whether a taxpayer’s activities constitute a trade_or_business is a question of fact see 312_us_212 in distinguishing a trader from an investor courts consider the following nonexclusive factors the taxpayer’s intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer’s securities transactions see 530_f2d_1332 9th cir aff’g tcmemo_1974_164 indeed a taxpayer’s trading activity must be frequent regular and continuous to be considered part of a trade_or_business sporadic trading does not constitute a trade_or_business boatner v commissioner tcmemo_1997_379 aff’d without published opinion 164_f3d_629 9th cir the court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has distinguished traders from investors by stating that ‘ i n a trading account securities are bought and sold with reasonable frequency in an endeavor to catch the swings in the daily market movements and profit thereby on a short term basis ’ purvis v commissioner f 2d pincite quoting liang v commissioner 23_tc_1040 investors generally derive profit from interest payments dividends and capital appreciation of securities estate of yaeger v commissioner f 2d pincite traders on the other hand buy and sell securities with reasonable frequency with the purpose of catching the swings in the daily market movements and profiting on a short-term basis id a taxpayer’s trading activities constitute a trade_or_business within the meaning of sec_162 where both of the following requirements are satisfied the taxpayer’s trading is substantial and the taxpayer seeks to catch the swings in the daily market movements and to profit from those short-term changes rather than to profit from the long-term holding of investments see eg mayer v commissioner tcmemo_1994_209 in determining whether a taxpayer’s trading activity is substantial we consider the number of trades executed in a year the amount of money involved in those trades and the number of days on which trades were executed see nelson v commissioner tcmemo_2013_259 endicott v commissioner tcmemo_2013_199 with respect to the number of trades executed each year and the amount of money involved in the trades mr assaderaghi executed trades in and trades in he had gross_receipts from securities sales in of dollar_figure and in of dollar_figure in nelson there were trades executed on the taxpayer’s investment account during the tax_year the taxpayer failed to meet her burden of establishing how many of those trades were executed by her and not a third party with access to the account nevertheless we stated that even if the taxpayer executed all trades her trading activity was not substantial in endicott we held that trades and trades were not substantial and that big_number trades were substantial see also van der lee v commissioner t c the taxpayer in nelson v commissioner tcmemo_2013_259 made purchases of approximately dollar_figure million and sales of approximately dollar_figure million during the tax_year we acknowledged that the purchase and sale amounts were considerable but stated that those amounts are not determinative of whether petitioner’s securities trading activity was substantial id memo holding that trades were not substantial aff’d 501_fedappx_30 2d cir kay v commissioner tcmemo_2011_159 holding that trades were not substantial holsinger v commissioner tcmemo_2008_191 finding trades with aggregate sales of dollar_figure in one year and trades in a subsequent year were not substantial cf mayer v commissioner tcmemo_1994_209 holding that big_number trades with gross_proceeds of nearly dollar_figure million in one year were substantial we conclude that mr assaderaghi’s total number of trades and the amount of money involved in those trades during and were not substantial mr assaderaghi also did not trade with sufficient frequency to qualify as a trader in the cases in which taxpayers have been held to be traders in securities the number and frequency of transactions indicated that they were engaged in market transactions almost daily for a substantial and continuous period generally exceeding a single taxable_year and those activities constituted the taxpayers’ sole or primary income-producing activity chen v commissioner tcmemo_2004_132 wl at citing 597_f2d_760 ct_cl and 139_f2d_465 2d cir aff’g 44_bta_1268 conversely where the taxpayer’s daily trading activities covered only a portion of the year and securities trading was not the sole or even primary income-producing activity trader status was denied see id citing paoli v commissioner t c memo indeed daily trading in securities for a portion of the taxable_year may be reasonably characterized as sporadic rather than frequent regular and continuous and therefore insufficient to achieve trader status id citing boatner v commissioner tcmemo_1997_237 and 480_us_23 mr assaderaghi executed trades on days in and days in in holsinger we held that executing trades on days was not frequent continuous or regular enough to constitute a trade_or_business moreover of the trades in more than half occurred during the months of january june and july see eg paoli v commissioner tcmemo_1991_351 finding that the taxpayers did not prove their securities trading was sufficiently regular and continuous in part because of their yearly sales were made during a one- month period mr assaderaghi traded on fewer than days in the months of february august and date in he made trades on fewer than days in each month from january through june including zero trades in date see endicott v commissioner tcmemo_2013_199 stating that low frequency trading months indicate that the taxpayer’s trading activity is not regular and continuous see also nelson v commissioner tcmemo_2013_259 holding that executing out of trades during a one-week period and not making any trades during eight separate seven-day periods was not regular and continuous we conclude that the number of days on which and the frequency with which mr assaderaghi executed trades do not evidence the frequency continuity and regularity necessary to constitute a trade or businessdollar_figure for a taxpayer to be a trader he also must seek to catch the swings in the daily market movements and profit from these short-term changes kay v commissioner tcmemo_2011_159 citing mayer v commissioner t c memo to determine whether a taxpayer seeks to catch the swings in the daily market the court reviews the holding_period of the securities see estate of yaeger v commissioner f 2d pincite mayer v commissioner tcmemo_1994_209 in holsinger we held that the taxpayer did not seek to catch the swings in the daily market because a significant amount of his stock was held for more than days similarly in kay we held that the taxpayer was not a trader because most of his stocks were held for over days mr assaderaghi’s employment--and substantial income unrelated to his securities activity--during the years at issue as the vice president of engineering at sitime also supports a finding that he was not a trader in securities see paoli v commissioner tcmemo_1991_351 finding the taxpayer’s management services and substantial service income relevant in concluding that the taxpayer was not a trader in securities in mr assaderaghi executed or of his trades as same-day trades in he executed or of his trades as same-day trades the parties disagree on the holding periods for mr assaderaghi’s remaining trades in and trades in on the record before us we find that petitioners have failed to carry their burden of establishing see rule a and the record does not otherwise establish the holding periods for the remaining securities traded by mr assaderaghi as a result we cannot conclude that mr the record contains copies of mr assaderaghi’s fidelity account statements for and respondent relying on the fidelity account statements contends that mr assaderaghi held and of his securities for more than days in and respectively petitioners asserted at trial and on brief that mr assaderaghi’s holding_period was less than days for of his trades in both and petitioners contend without providing specific and detailed support in the record that respondent erred in his analysis of mr assaderaghi’s holding periods in part because of a misapplication of the wash_sale rule petitioners introduced into evidence a summary statement that mr assaderaghi created supporting their contention regarding the holding periods they did not however show in detail what background data was used to create this summary or specifically how respondent’s analysis was inaccurate in addition petitioners attached to their brief a large number of graphs that they had not offered into evidence the graphs purport to explain or establish mr assaderaghi’s holding periods in the securities he sold in and documents attached to a party’s brief are not in evidence see rule c and we will not consider them see godwin v commissioner tcmemo_2003_289 aff’d 132_fedappx_785 11th cir assaderaghi sought to profit from the swings in the daily marketdollar_figure on the basis of the foregoing we conclude that mr assaderaghi’s trading activity did not constitute a trade_or_business in or petitioners are therefore limited to a dollar_figure deduction of losses from the purchase and sale of securities under sec_1211 for each year in issuedollar_figure b mark-to-market method_of_accounting respondent contends that regardless of whether mr assaderaghi was a trader in and petitioners failed to make a timely mark-to-market_election and therefore are not entitled to claim deductions for ordinary losses on their sales of securities petitioners contend that they made a deemed_election under sec_475 or alternatively are entitled to make a late election under sec_301_9100-3 proced admin regs and vines v commissioner assuming arguendo that petitioners did establish that mr assaderaghi sought to catch the swings in the daily market movements and to profit from those short-term changes we would still conclude that he was not in the trade_or_business of being a securities trader see mayer v commissioner tcmemo_1994_209 holding that a taxpayer’s trading activities constitute a trade_or_business within the meaning of sec_162 where both of the following requirements are satisfied the taxpayer’s trading is substantial and the taxpayer seeks to catch the swings in the daily market movements and to profit from those short-term changes rather than to profit from the long-term holding of investments sec_1211 limits the allowance of capital losses to the extent of capital_gains plus dollar_figure t c because we conclude that mr assaderaghi’s trading activity did not constitute a trade_or_business in or and thus mr assaderaghi is not eligible for a mark-to-market_election under sec_475 see eg arberg v commissioner wl at only a trader and not an investor is entitled to make a mark-to-market_election pursuant to sec_475 we need not address the parties’ arguments on this issue we have considered the remaining arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the parties’ concessions and the foregoing decision will be entered for respondent as to the deficiencies and for petitioners as to the accuracy-related_penalties under sec_6662
